Citation Nr: 1046787	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to November 
1950.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran was scheduled to appear for a videoconference hearing 
in July 2007.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.

The Board remanded the claim in July 2010 for further development 
and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Service connection has been established for surgical 
anophthalmos, rated 50 percent disabling; pigmented scars of the 
left hand, rated 40 percent disabling; disfiguring pigmented 
scars of the face, rated 30 percent disabling; pigmented scars of 
left shoulder and upper arm, rated 20 percent disabling; VB right 
cornea, rated 10 percent disabling; and donor site skin graft of 
the abdomen and both thighs, rated 0 percent disabling; the 
Veteran's combined service-connected disability rating is 90 
percent; and he is in receipt of special monthly compensation 
based on anatomical loss of use of one eye.

2.  The Veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent with 
his eighth grade education and occupational experience as a 
postal carrier.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§, 4.16, 4.18 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the combined schedular rating for the 
service-connected disabilities is less than 100 percent, when it 
is found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19.  Factors to be considered are the veteran's 
employment history and his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected 
disability, the disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.

A high schedular rating, in itself, is recognition that the 
impairment makes it difficult to obtain and retain employment.  
The question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 
4.15.  In evaluating a claim for TDIU, the central inquiry is 
whether the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The veteran's ability or inability to engage in substantial 
gainful activity has to be looked at in a practical manner, and 
the thrust is whether a particular job is realistically within 
the capabilities, both physical and mental, of the veteran.  See 
Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment 
shall not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.

In November 2006, the Veteran requested entitlement to TDIU.  He 
noted that he has an eighth grade education and worked as a 
postal carrier from 1962 to 1989.  

Effective November 2006, service connection has been established 
for surgical anophthalmos, rated 50 percent disabling; pigmented 
scars of the left hand, rated 40 percent disabling; disfiguring 
pigmented scars of the face, rated 30 percent disabling; 
pigmented scars of left shoulder and upper arm, rated 20 percent 
disabling; VB right cornea, rated 10 percent disabling; and donor 
site skin graft of the abdomen and both thighs, rated 0 percent 
disabling; the Veteran's combined service-connected disability 
rating is 90 percent; and he is in receipt of special monthly 
compensation based on anatomical loss of use of one eye.

The Veteran's combined rating of 90 percent meets the criteria 
for a 70 percent combined rating, and two of his disabilities 
meet the criteria of "one disability" ratable at 40 percent or 
more.  38 C.F.R. § 4.16(a).

A VA general medical examination was conducted in September 2010.  
The examiner stated that the Veteran's decreased range of motion 
of the service-connected left shoulder and left hand disability 
would have a moderate impact on his ability to obtain and retain 
meaningful employment.  The Veteran's other scars would have a 
minimal impact on his employability.  The examiner stated that 
the Veteran's service-connected eye disabilities cause the most 
impact on his employability.  

A VA eye examination was conducted in September 2010.  The 
examiner stated that he would be unable to secure or follow a 
substantially gainful occupation that required binocular vision, 
stereopsis, vision in both eyes, or a best corrected visual 
acuity or better than 20/50-1+1 with one eye.  

The employment limitations mentioned by the VA eye examiner due 
to the Veteran's service-connected eye disabilities, combined 
with the moderate impact in employability due to his service-
connected left shoulder and left hand disabilities, limited 
education, and limited employment experience render the Veteran 
unemployable.  Accordingly, entitlement to TDIU is warranted.  

The claim has been considered with respect to the duties to 
notify and assist.  Given the favorable outcome, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to TDIU is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


